      3:20-cv-01335-JMC              Date Filed 01/25/21   Entry Number 45        Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Robert Michael Ardis,                           )
                                                )       Civil Action No.: 3:20-cv-01335-JMC
                        Plaintiff,              )
                                                )
       v.                                       )             ORDER AND OPINION
                                                )
Darlene Dickey, William Eddins, Sarah           )
Harper-Crutchfield, Gregory Marcille,           )
Timothy Register, Thomas Williams,              )
Jane Does 1-10, and John Does 1-10,             )
                                                )
                        Defendants.             )
                                                )

       Plaintiff Robert Michael Ardis (“Plaintiff”), who is proceeding pro se,1 brought this action

against the above-captioned Defendants under 42 U.S.C. § 1983. (ECF No. 11 at 2.) This matter

is before the court upon review of Plaintiff’s Objections (ECF Nos. 21-24, 27) to the Report and

Recommendation issued by the Magistrate Judge on April 30, 2020 (“Report”) (ECF No. 11). The

Report recommended that the court summarily dismiss this case because Plaintiff “failed to state

a claim for which relief could be granted.” (Id. at 3.) For the reasons set forth below, the court

ACCEPTS the Report and adopts its findings herein (ECF No. 11), and DISMISSES the instant

case without prejudice.




1
 “Because he is a pro se litigant, Plaintiff’s pleadings are construed liberally by the court and held
to a less stringent standard than attorneys’ formal pleadings.” Simpson v. Florence Cty. Complex
Solicitor’s Office, Civil Action No.: 4:19-cv-03095-JMC, 2019 WL 7288801, at *2 (D.S.C. Dec.
30, 2019) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)). “This, however, ‘does
not transform the court into an advocate’ for Plaintiff; the court is not required to recognize
Plaintiff’s claims if there is clearly no factual basis supporting them.” Id. (quoting Weller v. Dep’t
of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990)).
                                                    1
      3:20-cv-01335-JMC          Date Filed 01/25/21       Entry Number 45        Page 2 of 7




                        I. FACTUAL AND PROCEDURAL BACKGROUND2

        The relevant facts underlying this case are straightforward: Plaintiff, a South Carolina

resident, filed an action in this court seeking to challenge state criminal charges that are pending

in Florida. (ECF No. 11 at 2.) Plaintiff claims the above-captioned Defendants, whom are Florida

prosecutors or judges, violated the Constitution and federal law in various ways in relation to his

state charges.3 (Id.)

        The Magistrate Judge issued the Report on April 30, 2020, suggesting this case be

summarily dismissed “because Plaintiff fails to state a claim upon which relief can be granted.”

(Id. at 3.) Specifically, the Magistrate Judge explained that “[t]he only relief sought by Plaintiff is

to dismiss his state criminal charges. Even assuming this court is the appropriate venue for such

an action, and assuming this court would have jurisdiction over the named defendants, the court

must abstain from hearing Plaintiff’s case.” (Id.) The Magistrate Judge then found the instant case

met each of the elements of the abstention doctrine outlined in Younger v. Harris, 401 U.S. 37



2
  The Report sets forth the relevant facts and legal standards, which this court incorporates herein
without a full recitation.
3
  The Complaint spends much of its 250 pages asserting that Plaintiff’s state charges were
improperly brought after he wrote the following to a state judge:

        A lesser person, who may have been subjected to similar events as me, may
        hypothetically find out where [the state judge] lives, say perhaps in the Scenic
        Highway area, north of I-10, and then wait for her to step outside, walk up behind
        her, pull her neck back, and slice her through from ear to ear . . . . Now, of course,
        I would never do such a thing . . . . I recently saw a documentary on [television]
        regarding he [sic] [d]ark [w]eb, which is untraceable with the TOR Browser. It is
        amazing that it is possible for a person to go online, hire a contract killer, pay that
        killer in Bitcoin, which is completely untraceable, and then have that person
        assassinated. Again, of course, I would never do that because I am faithful to the
        law[.]”

(ECF No. 1 at 114-15 (emphasis in original).)


                                                  2
      3:20-cv-01335-JMC          Date Filed 01/25/21     Entry Number 45        Page 3 of 7




(1971), because Plaintiff’s criminal matters in Florida amount to ongoing state judicial proceedings

that involve important state interests and allow Plaintiff “an adequate opportunity to raise [his]

federal claims[.]” (ECF No. 11 at 4.) The Magistrate Judge further noted that, “[t]o the extent

Plaintiff disagrees with decisions made by state court judges, Plaintiff may seek appropriate

appellate relief in Florida’s state court system, but not here.” (ECF No. 11 at 4 n.3 (citing Gurley

v. Superior Court of Mecklenburg Cty., 411 F.2d 586, 587 (1969) (explaining that federal courts

have no appellate jurisdiction over state courts)).)

       In response to the Report, Plaintiff filed numerous Objections, Supplements, and other

Motions. (ECF Nos. 14, 17, 21-25, 27, 30, 35-36, 40-41.) In essence, Plaintiff contends Younger

abstention is inapplicable because both “extraordinary circumstances” and “bad faith/harassment”

by Defendants require this court to intervene in his criminal proceedings in Florida. (ECF No. 27

at 7-11.)

                                           II. JURISDICTION

       This court has jurisdiction over Plaintiffs’ cause of action via 28 U.S.C. § 1331, as

Plaintiff’s claims under the Fourteenth and First Amendments “aris[e] under the Constitution,

laws, or treaties of the United States.”

                                 III. STANDARD OF REVIEW

   A. Report and Recommendation

       The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge

only makes a recommendation to this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976).

The recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the court. Id. The court reviews de novo only those portions of the



                                                  3
      3:20-cv-01335-JMC          Date Filed 01/25/21       Entry Number 45         Page 4 of 7




Report and Recommendation to which specific objections are filed. See Diamond v. Colonial Life

& Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). The court reviews those portions which are not

specifically objected to only for clear error. Id. at 316. The court may accept, reject, or modify, in

whole or in part, the Magistrate Judge’s recommendation or recommit the matter with instructions.

28 U.S.C. § 636(b)(1).

        The court is charged with making the final determination of the pending matter as the

Magistrate Judge’s recommendation carries no presumptive weight. See Mathews v. Weber, 423

U.S. 261, 270-71 (1976). As such, the court reviews de novo those portions of the Report to which

specific objections are made. See 28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(3).Yet

when no party offers timely, specific objections, the court “need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record . . . to accept

the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting FED. R. CIV. P. 72 advisory committee’s note); see Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983) (stating the court is not required to explain the Report’s adoption if no party offers

specific objections).

    B. Abstention

        “In Younger, the Supreme Court articulated the strong policy against federal court

interference with any pending state judicial proceeding unless extraordinary circumstances so

warrant.” Martin Marietta Corp. v. Maryland Comm’n on Human Relations, 38 F.3d 1392, 1396

(4th Cir. 1994) (citations omitted). “[A]bstention [is] appropriate if the following three-pronged

test has been met: [1] there are ongoing state judicial proceedings; [2] the proceedings implicate

important state interests; and [3] there is an adequate opportunity to raise federal claims in the state




                                                   4
      3:20-cv-01335-JMC          Date Filed 01/25/21      Entry Number 45         Page 5 of 7




proceedings.” Id. Plaintiff has admitted there is an ongoing state judicial proceeding to satisfy the

first element.

       For the second element, the Supreme Court of the United States has observed that “the

States’ interest in administering their criminal justice systems free from federal interference is one

of the most powerful of the considerations that should influence a court considering equitable types

of relief.” Kelly v. Robinson, 479 U.S. 36, 49 (1986) (citation omitted). And third, the Supreme

Court has explained that “ordinarily a pending state prosecution provides the accused a fair and

sufficient opportunity for vindication of federal constitutional rights. Kugler v. Helfant, 421 U.S.

117, 124 (1975) (citation omitted); see Gatton v. Faulkenberry, No. 5:17-CV-00153-FDW, 2017

WL 9618526, at *2 (W.D.N.C. Aug. 24, 2017).

       However, at least three exceptions exist to the application of Younger abstention:

       [F]irst where “there is a showing of bad faith or harassment by state officials
       responsible for the prosecution.” Kugler, 421 U.S. at 124 (internal quotations
       omitted); see Cinema Blue of Charlotte, Inc. v. Gilchrist, 887 F.2d 49, 54 (4th Cir.
       1989) (defining bad faith as “without a reasonable expectation of obtaining a valid
       conviction”). Second, where “the state law to be applied in the criminal proceeding
       is flagrantly and patently violative of express constitutional prohibitions;” and
       third, where “there exist other extraordinary circumstances in which the necessary
       irreparable injury can be shown in the absence of the usual prerequisites of bad faith
       and harassment.” Kugler, 421 U.S. at 124 (internal quotations omitted).

       Hemingway v. Columbus Cty. Sheriff’s Office, No. 5:16-CT-3277-FL, 2018 WL 1403611,

at *2 (E.D.N.C. Mar. 20, 2018).

                                        IV. DISCUSSION

       Plaintiff contends he has demonstrated two exceptions to Younger abstention—

extraordinary circumstances as well as bad faith and harassment—to merit this court’s intervention

into Plaintiff’s ongoing state criminal charges in Florida. For support, he points to various excerpts

within the Complaint, including allegations that, after Plaintiff purportedly threatened a state



                                                  5
        3:20-cv-01335-JMC         Date Filed 01/25/21       Entry Number 45       Page 6 of 7




judge, Florida lacked jurisdiction over Plaintiff because he had moved to South Carolina; the state

court has prohibited him from filing additional materials; law enforcement have “illegally and

unconstitutionally arrested” him nine times; Defendants have a decade-long, “infamous history of

. . . abus[ing]” Plaintiff, including numerous “uncharged felonies of false reports of child abuse

and neglect” and “uncharged felonies and misdemeanors”; at least two of his prior public defenders

withdrew based on their respective conflicts of interest; at least one of Plaintiff’s past appointed

attorneys declined to argue several of Plaintiff’s legal theories; Plaintiff’s ex-wife and her “wealthy

and well-connected family” have been instigating malicious prosecutions and other abusive acts

against Plaintiff, including during a child custody case; Plaintiff’s ex-wife has repeatedly lied to

law enforcement with no consequences; the state court attempted to schedule one of his court

hearings in February 2018 when in fact that court had availability in January 2018; Plaintiff in fact

did not violate certain state court orders, despite being accused of doing so; the state court judge

in his criminal proceedings had an impermissible conflict of interest; Plaintiff was not a “fugitive”

after moving to South Carolina; and Plaintiff has been subject to other “biased, discriminatory,

and abusive actions . . . by the State Attorney in Pensacola.”4 (ECF No. 27 at 7-11 (citations

omitted).)

          Here, after a careful review of the whole record, the court finds nearly all of Plaintiff’s

“Objections” concerning Younger abstention fatally suffer from some combination of being

irrelevant, conclusory, speculative, rehashed, or non-specific. Many other “Objections” simply do

not have a basis in fact, nor would amount to bad faith, harassment, or other extraordinary

circumstances even if true. Additionally, as noted by the Magistrate Judge, Plaintiff has the ability

to raise the arguments herein, including “his constitutional objections[,] in his state[]court criminal



4
    Plaintiff raises numerous other issues related to those outlined above.
                                                   6
      3:20-cv-01335-JMC         Date Filed 01/25/21      Entry Number 45       Page 7 of 7




case.” Jilani v. North Carolina, No. 5:15-HC-2094-D, 2016 WL 451352, at *2 (E.D.N.C. Feb. 4,

2016); see Webb v. Harrison, No. 5:17-HC-2141-FL, 2018 WL 627115, at *2 (E.D.N.C. Jan. 30,

2018) (“As for petitioner’s allegations relating to his current charges that [another individual’s]

actions involved bad faith or harassment, they are utterly speculative and do not rise to an

exception under Younger.”). Plaintiff simply has not plausibly alleged any of the exceptions to

Younger abstention. Moreover, the court finds Plaintiff’s remaining “Objections” are either

irrelevant, non-specific, speculative, or amount to rehashed contentions properly addressed and

considered by the Magistrate Judge. The court otherwise finds no clear error on the face of the

record. Accordingly, the court dismisses this case without prejudice.

                                       V. CONCLUSION

       For the reasons discussed above, the court ACCEPTS the Report and Recommendation of

the Magistrate Judge and adopts the findings herein (ECF No. 11), and DISMISSES this case

without prejudice.

IT IS SO ORDERED.




                                                              United States District Judge
January 25, 2021
Columbia, South Carolina




                                                7
